DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the reply filed 4/8/2022.
Election/Restrictions
Claims 17 and 51-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/2020.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/294,666, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Prov. Application ‘666 does not provide support or an encapsulation efficiency of greater than 33%.  The instant claims will receive an effective filing date of 1/13/2011.
Response to Arguments
All of Applicant’s arguments filed 4/8/2022 and the declaration filed 4/11/2022 have been fully considered and are not persuasive.
With respect to the declaration of Steven Schwendeman under 37 CFR 1.132 filed 4/11/2011 is insufficient to overcome the rejection of the claims based upon Sopohcleous as set forth in the last Office action and below because the claims as amended have been given an effective filing date of 1/13/2011 and the Sopohcleous was available as of 1/7/2010 which is more than 1 year prior to the effective filing date.
Applicant’s arguments regarding the 112 rejections are persuasive.  
Applicant’s arguments regarding the Sopohcleous reference are moot in view of the new effective filing date of the instant invention in view of the claims as amended.

New Rejections
Claim Rejections - 35 USC § 112 1st Paragragh
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8, 10-12, 14-16 and 53-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims as amended recite an encapsulation efficiency of greater than 33%, this is not supported in the originally filed disclosure.  While the instantly filed disclosure supports an encapsulation efficiency of 33.1%, this does not support claiming 33.  Applicant may amend the claim to recite 33.1% to overcome this new matter rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 58 requires an encapsulation efficiency of greater than 33%, this fails to further limit claim 1 as claim 1 already requires an encapsulation efficiency of greater than 33%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 6 and 8 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Sopohcleous (Mechanistic Investigation of Peptide Sorption and Acylation in Poly(lactic-co-glycolic acid, available 1/7/2010).
Sopohcleous discusses peptide absorption and acylation in PLGA (Title).  The sorption of model peptides to PLGA was tested by incubating aqueous solutions of peptides in the presence of polymer particles or films (pg. 30).  
Sopohcleous teaches that solutions of octreotide in HEPES buffer were added to PLGA particles and incubated (37°C).  For sorption inhibition studies, chloride salts of divalent cations (1-50mM) or NaCl (50 mM) were added to octreotide solutions prior to incubation. HEPES buffer was necessary to solubilize the divalent cations, which can precipitate with conventionally used phosphate buffer ions. The amount of octreotide sorbed was determined by the loss of octreotide from solution.  The total amount of octreotide recoverable at 1 and 24hr was 99+/-1% and 92+/-%, respectively, reading on an encapsulation efficiency of greater than 50% as recited by instant claim 1. It was concluded that virtually all sorbed octreotide was non-covalently bound to PLGA, with the likelihood that a small fraction had become covalently bound to the polymer or otherwise decomposed (pg. 41-42, section 4.2.8).
As discussed above, both the polymer matrix as claimed (PLGA having no peptide disposed within the matrix structure) and the aqueous solution of peptide were admixed via a rotary shaker at 37°C (i.e. temperature at or above the hydrated Tg of PLGA as Sopohcleous teaches the hydrated Tg of PLGA to be ~30°C, (pg. 68)), this mixture reads on the admixing step of instant claim 1, which results in the peptide being sorbed into the microparticles, thus forming a suspension of particles  having the particles disposed within the matrix structure.
While the art is silent to the peptide being fully or partially encapsulated in the matrix structure, the art teaches the peptide to be sorbed into the matrix structure, therefore as the peptide is inherently partially or fully encapsulated into the structure.
Regarding claim 6: In table 4.2 Sopohcleous demonstrates incubation times ranging from 1hr to 24hr, which reads on incubation of up to 24hrs as recited by instant claim 6.
Regarding the PLGA having ionized carboxylate end groups, Sopohcleous discloses that the presence of ionized carboxylates is a necessary prerequisite to octreotide sorption (pg. 77) and studies showed the critical role of ionized PLGA acid end-groups during the absorption pathway (pg. 103), therefore the PLGA used in the method above would have ionized carboxylate end groups.
Regarding claim 8: While Sopohcleous fails to mentioned the sustained release of the peptide to last at least 2 weeks, the prior art anticipates the claimed solid delivery system and anticipates the manner in which it is made, therefore, absent evidence to the contrary, the system of the prior art and the system claimed would inherently would have the same release properties absent factual evidence to the contrary. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-6, 8, 10-11, 14-16 and 53-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sopohcleous (Mechanistic Investigation of Peptide Sorption and Acylation in Poly(lactic-co-glycolic acid, available 1/7/2010).
Sopohcleous discusses peptide absorption and acylation in PLGA (Title).  The sorption of model peptides to PLGA was tested by incubating aqueous solutions of peptides in the presence of polymer particles or films (pg. 30).  
Sopohcleous teaches that solutions of octreotide in HEPES buffer were added to PLGA particles and incubated (37°C).  For sorption inhibition studies, chloride salts of divalent cations (1-50mM) or NaCl (50 mM) were added to octreotide solutions prior to incubation. HEPES buffer was necessary to solubilize the divalent cations, which can precipitate with conventionally used phosphate buffer ions. The amount of octreotide sorbed was determined by the loss of octreotide from solution.  The total amount of octreotide recoverable at 1 and 24hr was 99+/-1% and 92+/-%, respectively, reading on an encapsulation efficiency of greater than 30% as recited by instant claims 1 and 58. It was concluded that virtually all sorbed octreotide was non-covalently bound to PLGA, with the likelihood that a small fraction had become covalently bound to the polymer or otherwise decomposed (pg. 41-42, section 4.2.8).
As discussed above, both the polymer matrix as claimed (PLGA having no peptide disposed within the matrix structure) and the aqueous solution of peptide were admixed via a rotary shaker at 37°C (i.e. temperature at or above the hydrated Tg of plga), this mixture reads on the admixing step of instant claim 1, which results in the peptide being sorbed into the microparticles, thus forming a suspension of particles  having the particles disposed within the matrix structure.
While the art is silent to the peptide being fully or partially encapsulated in the matrix structure, the art teaches the peptide to be sorbed into the matrix structure, therefore as the peptide is inherently partially or fully encapsulated into the structure.
Regarding the PLGA having ionized carboxylate end groups, Sopohcleous discloses that the presence of ionized carboxylates is a necessary prerequisite to octreotide sorption (pg. 77) and studies showed the critical role of ionized PLGA acid end-groups during the absorption pathway (pg. 103), therefore the PLGA used in the method above would be expected to have ionized carboxylate end groups.
Regarding claim 6: In table 4.2 Sopohcleous demonstrates incubation times ranging from 1hr to 24hr, which reads on incubation of up to 24hrs as recited by instant claim 6.
Regarding claim 2 and 53-55: Sopohcleous demonstrates that both octreotide acetate and leuprolide acetate can be effectively sorbed into PLGA particles by incubating solution of these peptide with the PLGA particles at a temperature of 37°C on a rotary shaker (pg. 63-64 and Figure 5.4).
Regarding claim 15: Sopohcleous demonstrates PLGA 50:50 as suitable for use (Figure 5.4) and teaches that PLGA 50:50, specifically, RG502H was chosen as base-polymer due to its high acid content and low molecular weight, which were hypothesized to increase sorption and acylation as well as provide sustained release of peptides, therefore the use of this specific PLGA is prima facie obvious.
Regarding claim 8: While Sopohcleous fails to mentioned the sustained release of the peptide to last at least 2 weeks, the prior art makes obvious the claimed solid delivery system and makes obvious the manner in which it is made, therefore, absent evidence to the contrary, the system of the prior art and the system claimed are expected to have the same release properties absent factual evidence to the contrary. 
Regarding claims 5 and 10-11: Sopohcleous teaches that the PLGA particles prepared are microparticles and these microspheres typically have a size ranging from 1-100 microns which overlaps with the claimed range and overlapping ranges are prima facie obvious (pg. 12), therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use PLGA microparticles having a size range of 1-100 microns in the method described above, as microparticles are contemplated by Sopohcleous.
Regarding claim 14: Sopohcleous teaches that the addition of 5% SDS or organic solvent (50 vol% methanol in water) led to the desorption of 65+/-3% and 55+-/5% of the originally sorbed octreotide and teaches that Octreotide desorption from PLGA was found to be no greater than 15% for various aqueous solution conditions tested. Only the addition of 50 wt% methanol resulted in a substantial desorption from PLGA (pg. 82-83), in view of these teachings it would have been prima facie obvious to ensure no organic solvent was used in the methods taught above as this has negative sides effects regarding peptide absorption. 
Regarding claims 16 and 57: Sopohcleous teaches that after incubation, PLGA films were removed from the octreotide solution, rinsed, and dried for 24-48 hrs in a vacuum over at 40°C. The dried films were then sectioned and analyzed (pg. 89).  As Sopohcleous teaches that the peptide can be sorbed to both PLGA particle or PLGA films, it would have been prima facie obvious to perform this step of drying to the resultant particles sorbed with peptides to analyze them as done with the films, this reading on isolating the solid delivery system from the aqueous solution.
Regarding claim 56: Claim 56 requires the polymer matrix having no peptide to be non-porous, while Sophocleous fails to teach this, the instant specification demonstrates that self-healing of PLGA was initiated by raising the temperature of the mixture to about or greater than about the Tg to 42.5° which resulted in a nonporous polymer surface [0032] and teaches that self-healing initiated with increase of T >Tg [0016]. Sopohcleous teaches incubating the mixture at a temperature greater than the Tg of the PLGA, which is expected to activate the self-healing nature of the polymer and effectively close its pores.  While Sopohcleous does not teach the closing the pores prior to adding and sorbing the peptide, it is noted that the selection of any order of performance steps is prima facie obvious in the absence of new or unexpected results.
MPEP 2144.049 IV (C)  Changes in Sequence of Adding Ingredients
Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 

Claims 1-2, 4-6, 8, 10-11, 12, 14-16 and 53-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sopohcleous (Mechanistic Investigation of Peptide Sorption and Acylation in Poly(lactic-co-glycolic acid, available 1/7/2010), as applied to claims 1-2, 4-6, 8, 10-11, 14-16 and 53-58 above, and further in view of Schwendeman (US 2008/0131478).
As discussed above, the prior art makes obvious the limitations of claims 1-2, 4-6, 8, 10-11, 14-16 and 53-58, however, Sopohcleous does not teach sterilizing the polymer matrix prior to the step of admixing.
Schwendeman discloses a method for encapsulating a biomacromolecule, such as peptides, in a pore-containing polymer, such as PLGA (Schwendeman – claim 1, [0012] and Fig. 6).
Schwendeman teaches that before encapsulation, the polymer microspheres could be acceptably terminally sterilized (e.g. by gamma irradiation) with small losses in polymer molecular weight.  The sterile biomacromolecule containing solution and the sterile microspheres could then be mixed together for microencapsulation [0027].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sopohcleous with those of Schwendeman and terminally sterilized (e.g. by gamma irradiation) with small losses in polymer molecular weight, the PLGA microspheres prior to the step of admixing with the peptide aqueous solution as its prima facie obvious to combine prior art elements according to known methods of yield predictable results.  One of skill in the art would have a reasonable expectation of success as both Sopohcleous and Schwendeman discloses mixing PLGA microparticles with solution of peptides such that the peptide is sorbed into the PLGA microparticle.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613